          Case 1:20-cv-08603-PAE Document 19 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HUDSON EFT, LLC, C/O AZIMUTH
 DEVELOPMENT GROUP LLC,
                                                                        20 Civ. 8603 (PAE)
                                        Plaintiff,
                        -v-                                                   ORDER

 WESTCHESTER SURPLUS LINES
 INSURANCE COMPANY,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received both parties’ submissions on the pending request by Hudson EFT,

LLC (“Hudson”) to join a non-diverse party and remand this action to New York State court.

Hudson, however, has not alleged or described the citizenship of its members for purposes of

diversity. See Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of

diversity jurisdiction, a limited liability company has the citizenship of each of its members.”);

Dkt. 1-1 ¶ 1 (original complaint states only that Hudson’s “principal place of business is located

in the State of New York); Dkt. 10-1 ¶ 1 (proposed amended complaint states same); Dkt 8 ¶ 6

(notice of removal states, upon information and belief, that Hudson is a “domestic corporation”

organized under New York law); Dkt 10 at 2 (stating only that “Plaintiff is also a citizen of New

York). To enable the Court to confirm that there is diversity of citizenship between the parties

even absent Hudson’s proposed joinder, Hudson is directed to file, by Friday, November 6, 2020,

a letter identifying (1) the citizenship of all natural persons who are members of the LLC; and

(2) the place of incorporation and principal place of business of any corporate entities who are

members of the LLC.
        Case 1:20-cv-08603-PAE Document 19 Filed 11/04/20 Page 2 of 2




      SO ORDERED.

                                          PaJA.�
                                          ____________________________________
                                          Paul A. Engelmayer
                                          United States District Judge

Dated: November 4, 2020
       New York, New York




                                      2
